Exhibit 10.3

AMENDMENT NO. 4 TO OTC LICENSE AGREEMENT

This Amendment No. 4 (the “Amendment”) to the OTC License Agreement dated
October 17, 2006, as amended (the “License”), between MSD Consumer Care, Inc.
(formerly known as Schering-Plough Healthcare Products, Inc.) (“MCC”) and
Santarus, Inc. (“Santarus”) is made as of the last date of signature below (the
“Effective Date”).

RECITALS

WHEREAS, MCC and Santarus desire to adjust the JSC meeting requirements to
better reflect the Parties’ intentions; and

WHEREAS, MCC and Santarus desire to amend certain terms of the License to
account for those circumstances, as set forth herein.

NOW, THEREFORE, for and in consideration of the covenants, conditions, and
undertakings hereinafter set forth, the Parties agree as follows:

AGREEMENT

1. Amendment of Section 2.2. Section 2.2 of the License is hereby amended by
deleting the second sentence (“The JSC shall meet in person, or in such other
manner (e.g., by telephone or videoconference) and at such times as the Parties
may mutually agree, provided that at least half the meetings per calendar year
take place in person, and such in-person meetings shall alternate between the
facilities of the Parties unless the JSC agrees otherwise”) in its entirety and
replacing it with “The JSC shall meet by telephone or videoconference at such
times as the Parties may mutually agree, unless the JSC agrees to conduct a
face-to-face meeting at a mutually agreeable location.”

2. Miscellaneous.

a. THIS AMENDMENT AND THE LICENSE AS AMENDED BY THIS AMENDMENT SETS FORTH THE
ENTIRE AGREEMENT AND UNDERSTANDING OF MCC AND SANTARUS WITH RESPECT TO THE
SUBJECT MATTER HEREOF, AND SUPERCEDES ALL PRIOR DISCUSSIONS, AGREEMENTS AND
WRITINGS IN RELATION THERETO. EXCEPT AS OTHERWISE SET FORTH IN THE LICENSE, THE
PARTIES HAVE NOT RELIED ON ANY MATERIAL REPRESENTATIONS OR WARRANTIES IN
CONNECTION WITH THE NEGOTIATION AND EXECUTION OF THIS AMENDMENT.

b. Except for the amendments set forth herein, all other terms and conditions of
the License shall remain in full force and effect.

c. Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to them in the License.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Amendment as of the
Effective Date.

MSD CONSUMER CARE, INC.

 

By:

 

Nancy Miller-Rich

Name:

  Nancy Miller-Rich

Title:

  GVP, Global BD and New Ventures

Date:

  9/15/11

SANTARUS, INC.

By:

 

/s/ Gerald T. Proehl

Name:

  Gerald T. Proehl

Title:

  President and CEO

Date:

  9/23/11

 

2